ITEMID: 001-101620
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: ELINNA SHEVCHENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicants are the private company “OOO Inform-X” and five Russian nationals, whose names and dates of birth are shown in the Annex. The Russian Government (“the Government”) are represented by Mr G. Matyushkin, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows. The applicants sued the State authorities in domestic courts for payment of various monetary sums due under the Russian law. The courts held for the applicants and ordered the authorities to pay various amounts in the form of lump sums and/or of periodic payments to be upgraded in line with the inflation in the country. These judgments became binding on the dates indicated below. They were executed, according to the Government, on the dates set out in the Annex.
In case no. 34864/06 by Mr Kovalev, on 17 November 2004 the authorities paid to the applicant 46,036 Russian roubles (RUB) of RUB 52,916.06 awarded to him by the judgment of 27 May 2004 (see Annex for further details). The remaining RUB 6,879.09 were not paid to applicant but transferred to the federal budget as income tax.
The applicant sued the respondent authority for payment of the remaining part of the judgment debt. On 7 July 2006 the Tsentralnyy District Court of Kalininigrad in the final instance rejected his claim. The court found that the initial award was made in respect of wages taxable under the domestic law. Therefore, RUB 6,879.09 had been lawfully retained from the applicant as income tax.
